                                           Case 3:21-cv-02565-CRB Document 8 Filed 04/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ISMAEL VALDEZ, S-264952,                             Case No. 21-cv-02565-CRB (PR)
                                   8                    Petitioner,                           ORDER DISMISSING PETITION FOR
                                                                                              A WRIT OF HABEAS CORPUS
                                   9             v.                                           WITHOUT PREJUDICE AND
                                                                                              DENYING A CERTIFICATE OF
                                  10     COUNTY OF SANTA CRUZ JAIL,                           APPEALABILITY
                                  11                    Respondent.                           (ECF No. 2)
                                  12                                                     I.
Northern District of California
 United States District Court




                                  13          Petitioner, a pretrial detainee facing numerous state criminal charges in Santa Cruz County
                                  14   Superior Court, has filed a pro se petition for a writ of habeas corpus challenging his continued

                                  15   pretrial detention as well as various conditions of his confinement at the Santa Cruz County Main

                                  16   Jail. Petitioner also seeks leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.

                                  17          Based solely on his affidavit of poverty, petitioner’s request to proceed IFP (ECF No. 2) is

                                  18   GRANTED.

                                  19                                                    II.

                                  20          Petitioner may challenge his pretrial detention on state criminal charges by way of a

                                  21   petition for a writ of habeas corpus under 28 U.S.C. § 2241. But principles of comity and

                                  22   federalism require that this court abstain and not entertain any such pre-sentence habeas challenge

                                  23   unless petitioner shows that: (1) he has exhausted available state judicial remedies, and (2)

                                  24   “special circumstances” warrant federal intervention. Carden v. Montana, 626 F.2d 82, 83-84 (9th

                                  25   Cir. 1980). Only in cases of proven harassment or prosecutions undertaken by state officials in

                                  26   bad faith without hope of obtaining a valid conviction and perhaps in other special circumstances

                                  27   where irreparable injury can be shown is federal injunctive relief against pending state

                                  28   prosecutions appropriate. Id. at 84 (citing Perez v. Ledesma, 401 U.S. 82, 85 (1971)).
                                           Case 3:21-cv-02565-CRB Document 8 Filed 04/15/21 Page 2 of 2




                                   1          Here, petitioner has not exhausted available state judicial remedies by pursuing a petition

                                   2   for a writ of habeas corpus challenging his pretrial detention all the way to the Supreme Court of

                                   3   California. Nor has he shown “special circumstances” warranting federal intervention in his pre-

                                   4   sentence habeas challenge. See id. Petitioner’s federal habeas challenge to his state pretrial

                                   5   detention must be dismissed without prejudice to refiling after state criminal proceedings,

                                   6   including appeal, are completed and petitioner has exhausted available state judicial remedies.

                                   7          Petitioner’s federal habeas challenge to various conditions of his confinement at the Santa

                                   8   Cruz County Maim Jail must be dismissed without prejudice to bringing in a civil rights complaint

                                   9   under 42 U.S.C. § 1983. It is well established that “habeas jurisdiction is absent, and a § 1983

                                  10   action proper,” where, as here, “a successful challenge to a prison condition will not necessarily

                                  11   shorten the prisoner’s [detention].” Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003).

                                  12                                                    III.
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the petition for a writ of habeas corpus is DISMISSED without

                                  14   prejudice as set forth above.

                                  15          Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of

                                  16   appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “jurists

                                  17   of reason would find it debatable whether the petition states a valid claim of the denial of a

                                  18   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  19   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

                                  20          The clerk is instructed to close the file and terminate all pending motions as moot.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 15, 2021

                                  23                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         2
